Motion Carried with the Case; Order filed April 7, 2015.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-14-00899-CV
                               NO. 14-14-00932-CV
                                    ____________

     MAYOR ANNISE PARKER AND CITY OF HOUSTON, Appellants

                                          V.

              JACK PIDGEON AND LARRY HICKS, Appellees


                    On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-61812

                                      ORDER

      On March 20, 2015, appellants filed a motion to strike the appendix and
portions of the brief filed by appellees on March 16, 2015. The motion to strike is
carried with the case. The parties are invited to file one supplemental brief per side,
not to exceed 5,000 words per side, addressing the following cases: (1) No. 14-556
Obergefell v. Hodges, No. 14-562 Tanco v. Haslam, No. 14-571 DeBoer v. Snyder,
and No. 14-574 Bourke v. Beshear, all pending in the Supreme Court of the United
States; and (2) No. 14-50196 De Leon v. Perry, pending in the United States Court
of Appeals for the Fifth Circuit. The supplemental briefs shall be filed no later than
July 15, 2015.



                                       PER CURIAM



Panel consists of Justices Boyce, McCally, and Donovan.